Case 1:18-cv-03198-CMA-SKC Document 44 Filed 11/12/19 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:18-cv-03198-CMA-SKC

  OTTER PRODUCTS, LLC, et al.

         Plaintiffs,

  v.

  EDDY WANG, et al.,

         Defendants.


       PLAINTIFFS’ REQUEST FOR ATTORNEYS’ FEES, COSTS AND EXPENSES


         Now come Plaintiffs, Otter Products, LLC and Tree Frog Developments, Inc., in

  accordance with this Court’s Order Granting in Part Plaintiffs’ Motion for Contempt (Doc. #43)

  and request reimbursement of attorneys’ fees totaling $7,337.00. This Motion is supported by the

  attached Memorandum and the Declaration of William D. Kloss, Jr.

         Respectfully submitted this 12th day of November, 2019.

                                      By:     s/ William D. Kloss, Jr.
                                              William D. Kloss, Jr. (Ohio Bar No. 0040854)
                                              Tyler B. Pensyl (Ohio Bar No. 0080649)
                                              Arryn K. Miner (Ohio Bar No. 0093909)
                                              Vorys, Sater, Seymour and Pease LLP
                                              52 East Gay Street
                                              Columbus, Ohio 43215
                                              Phone: (614) 464-6360
                                              Facsimile: (614) 719-4807
                                              Email: wdkloss@vorys.com
                                                      tbpensyl@vorys.com
                                                      akminer@vorys.com
Case 1:18-cv-03198-CMA-SKC Document 44 Filed 11/12/19 USDC Colorado Page 2 of 5




                                    Martha L. Fitzgerald, #14078
                                    Brownstein Hyatt Faber Schreck, LLP
                                    410 Seventeenth Street, Suite 2200
                                    Denver, Colorado 80202-4432
                                    Phone: (303) 223-1472
                                    Email: mfitzgerald@bhfs.com

                                    Counsel for Plaintiffs Otter Products, LLC and
                                    TreeFrog Developments, Inc.




                                      2
Case 1:18-cv-03198-CMA-SKC Document 44 Filed 11/12/19 USDC Colorado Page 3 of 5




                                 MEMORANDUM IN SUPPORT

                 On June 20, 2019, Otter filed a Motion for Contempt (“Motion”) (Doc. #38). On

  October 21, 2019, this Court granted Otter’s Motion in part (Doc. #43). In its Order, this Court

  stated:

                 Defendant Eddy Wang shall pay Plaintiffs Otter Products, LLC
                 and Tree Frog Developments, Inc. their reasonable attorneys’ fees,
                 costs and reasonable expenses for all of their efforts in briefing the
                 Motion for Contempt (Doc. ## 38, 41). On or before November
                 18, 2019, Plaintiffs shall submit their request for attorney fees,
                 costs, and expenses, with supporting documentation.

  Id. at 14. Plaintiffs submit the following and request that the Court order Wang to pay $7,337.00

  in attorneys’ fees.

                 In connection with the Motion (Doc. #38), work commenced on June 18, 2019,

  and concluded on June 26, 2019. See Declaration of William D. Kloss, Jr. at ¶ 5 (attached as

  Exhibit A). Katherine Barnes, who is an associate with a bar admission year of 2009, did 7.30

  hours of work researching and drafting the Motion. Id. Ms. Barnes’ hourly rate is $350.00. Id.

  Tyler Pensyl, who is a partner with a bar admission date of 2006, reviewed the Motion and did a

  small amount of additional work totaling 1.40 hours. Id. at ¶ 6. Mr. Pensyl’s hourly rate is

  $440.00. Id. William D. Kloss, Jr., who is a partner with a bar admission of 1988, reviewed the

  Motion prior to filing and spent .60 hours editing and finalizing the Motion. Id. at ¶ 7. Mr.

  Kloss’s hourly rate is $630.00. Id. at ¶ 2. Finally, Arryn Miner, an associate with a bar

  admission year of 2015, spent .80 hours finalizing and filing the Motion with the Court. Id. at

  ¶ 8. Ms. Miner’s hourly rate is $300.00. Id. Thus, fees totaling $3,789.00 were incurred

  preparing the Motion (Doc. #34). Id. at ¶ 9.



                                                   3
Case 1:18-cv-03198-CMA-SKC Document 44 Filed 11/12/19 USDC Colorado Page 4 of 5




                    After the Motion was opposed by Defendants (Doc. #40), Plaintiffs prepared a

  Reply Memorandum in Support (“Reply”) (Doc. #41). Id. at ¶ 10. Work commenced on July 6,

  2019 and ended on July 10, 2019. Id. Ms. Barnes spent 7.10 hours preparing the Reply, Mr.

  Pensyl spent .20 hours briefly reviewing the reply, and William D. Kloss, Jr. spent 1.50 hours

  finalizing the Reply. Ms. Miner spent .10 hours filing the Reply. Id. The fees associated with

  the preparation and filing of the Reply were $3,548.00. Id.

                    Plaintiffs have been billed for all of this work and have fully paid both bills. Id. at

  ¶ 11. The first bill, which reflected the time associated with the Motion for Contempt (Doc. #38),

  was sent on or around July 18, 2019. Id. The second bill, which reflected the time associated

  with the Reply (Doc. #41), was sent on or around August 15, 2019.1 Id. The aforementioned

  fees were necessary and reasonable and in accordance with the typical hourly rates based upon

  tenure and experience charged for lawyers in this area. Id. at ¶ 12.

                    Plaintiffs submit that the total amount of $7,337.00 for the Motion and Reply is

  reasonable. Therefore, Plaintiffs respectfully request that this Court order Eddy Wang to pay

  that amount.

                                                        Respectfully submitted,

                                                        By:    s/ William D. Kloss, Jr.
                                                        William D. Kloss, Jr. (Ohio Bar No. 0040854)
                                                        Tyler B. Pensyl (Ohio Bar No. 0080649)
                                                        Arryn K. Miner (Ohio Bar No. 0093909)
                                                        Vorys, Sater, Seymour and Pease LLP
                                                        52 East Gay Street
                                                        Columbus, Ohio 43215
                                                        Phone: (614) 464-6360

  1
   Plaintiffs have not attached copies of the invoices in order to avoid any attorney-client issue. However, should the
  Court desire to see redacted invoices for additional detail (as set forth in D.C.COLO.LCivR 54.3), Plaintiffs will
  provide them immediately.

                                                            4
Case 1:18-cv-03198-CMA-SKC Document 44 Filed 11/12/19 USDC Colorado Page 5 of 5




                                                 Facsimile: (614) 719-4807
                                                 Email: wdkloss@vorys.com
                                                        tbpensyl@vorys.com
                                                        akminer@vorys.com

                                                 Martha L. Fitzgerald, #14078
                                                 Brownstein Hyatt Faber Schreck, LLP
                                                 410 Seventeenth Street, Suite 2200
                                                 Denver, Colorado 80202-4432
                                                 Phone: (303) 223-1472
                                                 Email: mfitzgerald@bhfs.com

                                                 Counsel for Plaintiffs Otter Products, LLC and
                                                 TreeFrog Developments, Inc.




                                     CERTIFICATE OF SERVICE

             I hereby certify that on November 12, 2019, a true and correct copy of the foregoing was

  electronically filed with the Clerk of the Court using CM/ECF and will be served on all counsel of

  record.


                                                 s/ William D. Kloss, Jr.
                                                 William D. Kloss, Jr.




                                                    5

  34538851
